          Case 1:15-cr-00536-PGG Document 1056 Filed 01/24/20 Page 1 of 4



WILLKIE FARR & GALLAGHERLLP                                                              Randall W. Jackson
                                                                                         212 728 8216
                                                                                         rjackson@willkie.com

                                                                                         787 Seventh Avenue
                                                                                         New York, NY 10019-6099
                                                                                         Tel: 212 728 8000
                                                                                         Fax: 212 728 8111




January 24, 2020

VIA ECF




The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

Re:   United States v. Amanat, 15 Cr. 536 (PGG)

Dear Judge Gardephe:

               This letter is respectfully submitted on behalf of defendant Omar Amanat to alert
the Court to newly developed information relevant to new authority and the pending Rule 29 and
33 motions. Cf. Fed. R. App. Proc. 28(j); see also Fed R. Crim. Proc. 33. The undersigned attorney
recently completed a trial before the Honorable William F. Kuntz, in the Eastern District of New
York, United States v. Jean Boustani, No. 18 Cr. 681 (WFK) (EDNY), in which evidence was
introduced that further underscores the Government’s failure in this case to introduce sufficient
proof of an interstate wire contemplated or sent in furtherance of Counts One and Two, as well as
the Government’s failure to prove venue. This evidence also goes to the errors in the
Government’s jury argument highlighted in our February 2018 motion for judgment of acquittal
and a new trial.

        As we described in our June 2019 letter to Your Honor, the Second Circuit last year issued
a clarifying decision regarding the Government’s burden in wire fraud cases – Bascuñán v.
Elsaca, 927 F.3d 108, 122 (2d Cir. 2019) (“There are three “essential elements” to mail or wire
fraud: “(1) a scheme to defraud, (2) money or property as the object of the scheme, and (3) use of
the mails or wires to further the scheme.” Weaver, 860 F.3d at 94 (citation omitted, emphasis
added). These elements make clear that the regulated conduct is not merely a “scheme to
defraud,” but more precisely the use of the mail or wires in furtherance of a scheme to defraud.”)
(emphasis in original). The Court also emphasized that “[f]or this reason, the use of the mail or
wires must be essential, rather than merely incidental, to the scheme to defraud. We therefore


  NEW YORK   WASHINGTON   HOUSTON   PALO ALTO   PARIS   LONDON   FRANKFURT   BRUSSELS   MILAN   ROME
             Case 1:15-cr-00536-PGG Document 1056 Filed 01/24/20 Page 2 of 4
Hon. Paul G. Gardephe
January 24, 2019
Page 2




hold that a claim predicated on mail or wire fraud involves sufficient domestic conduct when (1)
the defendant used domestic mail or wires in furtherance of a scheme to defraud, and (2) the use
of the mail or wires was a core component of the scheme to defraud.” Id. (emphasis added).
This ruling, as we argued in our previous submissions, underscores the Government’s failure at
the trial of Mr. Amanat to meet its burden on Counts One and Two.

                On December 18, 2018, Your Honor issued an Order requiring the Government to
supplement its briefing on the issue raised by Mr. Amanat’s argument that the Government had
failed to identify any interstate wire contemplated or sent in furtherance of Counts One and Two.
As detailed in Mr. Amanat’s January 3, 2019 Response in Opposition, the Government’s
supplemental submission failed to meaningfully address any of the complex issues raised by its
failure to introduce sufficient evidence on this point. With regard to Count One, in its December
26, 2018 submission, the Government continued to suggest that a wire fraud conspiracy could be
advanced without any contemplated or actual wire being involved in the conspiracy. To the
extent that this idea was ever cognizable, Bascuñán fatally undermined it. With regard to Count
Two, the Government based its arguments regarding “the interstate wire element” on the idea
that a JP Morgan Chase account was “associated with an address in Manhattan.” Gov. Dec. 26,
2018 Let. at 4 (“Specifically, the Government introduced evidence that Amanat wired more than
$500,000 to Maiden Capital in North Carolina in 2011 and 2012. Amanat directed these wires
from two Enable-affiliated accounts: a JP Morgan Chase account (the ‘Chase Enable Account’)
and a First Republic account (the “First Republic Enable Account”). The evidence established the
Chase Enable Account was associated with an address in Manhattan and the First Republic
Enable Account was associated with an address in New Jersey.”). As the defense previously
argued before Your Honor, it was improper and unsound for the Government to argue that an
inference could be drawn that a wire passed through any of these locations simply because a
bank account listed an address at that location.

               This point was definitively proven at the Boustani trial, which concluded with the
acquittal of Mr. Boustani last month on all charges. At that trial, Mr. Timothy Coffey, Vice
President in the wire operations department of JP Morgan Chase, offered testimony that was
subject to cross-examination by the U.S. Department of Justice. (Boustani Tr. at 3778, attached
as Exhibit A). Mr. Coffey testified that he had been involved with JP Morgan Chase’s wire
transfers since 1988. (Boustani Tr. at 3778). Mr. Coffey further offered the following testimony:

        Q      In your role, in your experience have you become familiar with how wire transfers
               are processed at JP Morgan Chase?

        A      Yes. My years in the bank have been spent with the initiation of wires, the
               investigation of wires, the through-put of wires as they move through the
               applications, and presently right now I'm in the wire fraud space.




33009791.1
             Case 1:15-cr-00536-PGG Document 1056 Filed 01/24/20 Page 3 of 4
Hon. Paul G. Gardephe
January 24, 2019
Page 3




        Q      Can you tell us what percentage of wire transfers are handled automatically at JP
               Morgan Chase without any need for any human intervention?

        A      98 percent.

        Q      And do those wire transfers, automated wire transfers, involve servers and
               computer equipment?

        A      They do.

        Q      Are any of the servers that are involved in processing wire transfers at JP
               Morgan located in the State of New York?

        A      They are not.

(Boustani Tr. 3778-79) (emphasis added). Mr. Coffey further testified that:

        Q      Now, you mentioned 98 percent of the wire transfers are handled in an automated
               fashion, that leaves 2 percent. Can you explain why it is in 2 percent of the
               circumstances a wire transfer may necessitate some kind of human involvement?

        A      Sure. If a payment instruction comes into the bank, and the payment application
               is due to artificial intelligent is to unable to decipher what the intent of the wire
               was, it will kick out some sort of operator intervention to massage the transaction.

        Q      To the extent that it requires such massaging, where are the masseuses at JP
               Morgan located?

        A      Florida, India and Philippines.

        Q      Were any of the humans that would be involved in a wire transfer located
               in New York state?

        A      No.

(Boustani Tr. 3779-80) (emphasis added).

        Finally, Mr. Coffey explained that a specific wire transfer record that the Government had
introduced at trial, which specified a location of “JP Morgan Chase bank for Metro Tech Center,
Brooklyn, New York” did not indicate that anything related to the actual wire in fact happened at
that location. (Boustani Tr. 3782) (“Q Did anything relating to this wire transfer in fact happen
at Four Metro Tech Center in Brooklyn, New York? A No, it did not.”).

        All of this goes to the point that the defense has made repeatedly since the time of the
trial with regard to the purported evidence of wire fraud: there was no cognizable evidence
of a contemplated or actual interstate wire introduced at Mr. Amanat’s trial. Moreover,
there was no evidence of an interstate wire that passed through, originated, or terminated in the




33009791.1
             Case 1:15-cr-00536-PGG Document 1056 Filed 01/24/20 Page 4 of 4
Hon. Paul G. Gardephe
January 24, 2019
Page 4




Southern District of New York. The inferences that the Government attempted to argue at trial
and in response to Your Honor’s Order instructing the Government to provide more information
were unsound on their face. The testimony described above shows that these argument were,
moreover, simply wrong as a matter of fact. The fact that an address in New York appeared on
some document related to a wire transfer did not indicate anything involving that transfer
occurred in New York.

       For all of these reasons, and the reasons articulated in our prior submissions, we
respectfully submit that the Court should grant Mr. Amanat’s motion for judgment of acquittal.
The undersigned is happy, of course, to answer any questions that the Court may have. We
appreciate the Court’s consideration.



Respectfully submitted,



___________/s/_________

Randall W. Jackson

cc: All Counsel




33009791.1
